UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7753



LARRIANTE SUMBRY,

                                             Petitioner - Appellant,

          versus


CECIL DAVIS, Superintendent of Indiana State
Prison,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(CA-05-2779-HFF)


Submitted: December 15, 2005               Decided:   December 22, 2005



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larriante Sumbry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Larriante Sumbry, an Indiana inmate, seeks to appeal the

district      court’s     order    accepting       the       recommendation      of    the

magistrate judge and dismissing without prejudice his 28 U.S.C.

§ 2254 (2000) petition.                The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).              A certificate of appealability will

not   issue    absent     “a    substantial       showing      of    the   denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).               A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find    both    that     the    district    court’s         assessment   of    the

constitutional      claims        is    debatable       or    wrong     and   that     any

dispositive procedural rulings by the district court are also

debatable or wrong.            Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                        We have independently

reviewed the record and conclude that Sumbry has not made the

requisite      showing.         Accordingly,       we    deny       a   certificate        of

appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                              DISMISSED


                                          - 2 -